Citation Nr: 0604236	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  98-17 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disorder, evaluated as 10 percent disabling effective January 
23, 1997 and as 20 percent disabling effective January 24, 
1997.

2.  Entitlement to a higher initial rating for tinea 
versicolor, evaluated as noncompensable effective November 
14, 1997 and as 10 percent disabling effective April 26, 
2004.

3.  Entitlement to an initial evaluation in excess of 10 
percent for synovitis, right ankle, status post arthroscopic 
surgery.

4.  Entitlement to an initial compensable evaluation for 
cluster headaches.

5.  Entitlement to an effective date prior to April 26, 2004, 
for the grant of service connection for synovitis, right 
ankle, status post arthroscopic surgery.

6.  Entitlement to an effective date prior to April 26, 2004, 
for the grant of service connection for cluster headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from April 1987 to December 
1988, and had verified prior active service in excess of 
three years, nine months.  This case initially came to the 
Board of Veterans' Appeals (Board) on appeal from a July 1997 
RO decision, which granted a 10 percent rating for a low back 
disorder, effective in January 1997, and from a June 1998 RO 
decision, which granted service connection and a 
noncompensable rating for tinea versicolor, effective 
November 14, 1997.  In an April 2004 decision, the RO granted 
a 20 percent rating for the low back disorder, effective in 
January 1997, and, in a June 2004 decision, the RO granted a 
10 percent rating for tinea versicolor, effective April 26, 
2004.  In October 2004, the Board Remanded the appeal.  The 
claims now return to the Board.

During the pendency of this appeal, in August 2004, the 
veteran disagreed with a June 2004 rating decision which 
granted service connection for synovitis, right ankle and 
assigned an initial, 10 percent, evaluation for that 
disability and which granted service connection for cluster 
headaches and assigned a noncompensable evaluation for that 
disability.  The veteran also disagreed with the effective 
dates assigned for those granted of service connection 
following the initial grant of service connection.  The 
record before the Board does not reflect that a statement of 
the case (SOC) addressing the veteran's disagreement has been 
issued.  The veteran is entitled to an SOC addressing his 
expressed disagreement with the August 2004 rating decision.  
Manlincon v. West, 12 Vet. App. 238 (1999). 

The record also establishes that, in July 2004, the veteran 
contended that the retroactive award granted in the June 2004 
rating decision was incorrectly computed, because the RO did 
not consider his dependents.  The record before the Board 
does not reflect that the RO has addressed this contention.  
In particular, the Board notes that the most recent award 
memorandum, VA Form 21-8947, on the left-hand flap of the 
claims file, was issued in June 2004, and shows that the 
veteran has no spouse or dependant child.  It does not appear 
that any rating decision or administrative decision 
addressing this contention has been issued.  This contention 
must be addressed, and is REFERRED to the RO for action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In its October 2004 Remand, the Board noted that, in a 
statement dated in July 1999 and received at the RO in August 
1999, the veteran requested a hearing before the Board.  
However, the RO did not thereafter acknowledge this request, 
and the veteran did not again refer to such request.  In it 
October 2004 Remand, the Board directed that the veteran be 
afforded an opportunity for a Travel Board hearing.  

The claims file reflects that the Board's direction to take 
this action was noted, but the file does not reflect that any 
notice regarding a Board hearing was actually issued to the 
veteran.  If the veteran has determined that he no longer 
wishes to testify before the Board, the withdrawal of the 
request for a hearing has not been associated with the claims 
file before the Board for appellate review.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not fully implemented, the Board itself errs in 
failing to insure compliance.  As such, the Board finds that 
these claims are not ready for appellate review and must be 
remanded for further development.  This action must be taken 
before the Board may continue with appellate review.  

Because the filing of a notice of disagreement initiates 
appellate review, the claims for increased evaluations and 
for earlier effective dates for the grants of service 
connection for service connection for synovitis, right ankle, 
status post arthroscopic surgery, and for cluster headaches 
must be remanded for the preparation of a SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398, 408-10 (1995).

Accordingly, the case is REMANDED for the following:

1.  The AMC/RO should advise the veteran 
of the options for in-person or 
videoconference hearings before the 
Board, and should advise the veteran of 
the likely time required to schedule each 
type of hearing.  The veteran should be 
asked to provide a written response, 
within a specified period of time, 
indicating whether he still wants a 
hearing before the Board, and he should 
be asked to indicate which type of 
hearing (in person or videoconference) he 
wants.  Then, in view of the delay which 
has already occurred in this case 
regarding the requested hearing, if a 
Travel Board or videoconference hearing 
is requested, scheduling of the requested 
hearing should be expedited, or the 
return of the claims file to the Board, 
if the veteran decides he wants a hearing 
before the Board in Washington, D.C., or 
no longer wants a hearing before the 
Board, should be expedited.  All notices 
to the veteran and any and all responses 
from the veteran, whether written or 
verbal, must be documented in the claims 
file.

2.  While the claim is in Remand status, 
the AMC/RO should obtain additional VA 
clinical records not yet associated with 
the claims file, since the most recent VA 
clinical records associated with the 
claims file are dated in February 2004, 
and should afford the veteran an 
opportunity to submit or identify any 
private clinical records reflecting 
treatment of his service-connected low 
back disability or tinea versicolor.  

3.  The veteran should be provided a SOC 
with respect to his disagreements with 
assignment of an initial 10 percent 
evaluation for synovitis, right ankle, 
status post arthroscopic surgery, with 
assignment of a noncompensable evaluation 
for cluster headaches, and with 
assignment of an effective date of April 
26, 2004 for the grants of service 
connection for those two disabilities.  
Manlincon v. West, 12 Vet. App. 238 
(1999) (when a NOD is filed by the 
appellant with respect to a denial of 
benefits, but a SOC has not been issued, 
the Board is required to remand, rather 
than refer, the issue for the issuance of 
the SOC).  This SOC must include notice 
which complies with the VCAA, and the 
veteran must be advised that, if he 
wishes to appeal the determinations 
addressed in the SOC to the Board, he 
must submit a substantive appeal.  The 
SOC should specifically advise the 
veteran as to when his right to perfect 
an appeal as to those determinations will 
expire.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

